Citation Nr: 1822429	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-50 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim was remanded in September 2013 for the Veteran to be afforded a hearing. In September 2016, the Veteran attendee a Travel Board hearing with the undersigned Veterans Law Judge (VLJ). The transcript has been associated with the record.

In September 2017, the Board remanded the Veteran's claim in order to obtain additional records and to afford the Veteran a VA psychiatric examination. The RO continued the denial of the claim, as reflected in the November 2017 Supplemental Statement of the Case (SSOC) and returned the claim to the Board for further appellate review. There was substantial compliance with the Board's September 2017 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The evidence does not indicate that the Veterans schizophrenia was caused or aggravated by his service, nor may it be presumed to have been incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for chronic paranoid schizophrenia have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 
38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge can support the claim. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 
38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). Psychoses is included in 38 C.F.R. § 3.309(a).

As noted in his attorney's Post-Remand Brief, the Veteran argues "that he manifested psychiatric symptoms during military service as a result of the environmental stressors associated with Marine Corps basic training and military life."

The medical evidence in this case clearly shows that the Veteran is currently diagnosed with schizophrenia. See October 2017 VA examination. Thus, the dispositive issue in this case is whether the schizophrenia manifested during service (or within a year of service) or whether there is a nexus between this disability and military service. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current schizophrenia was caused or aggravated by his service.

There is no indication of a diagnosis of schizophrenia within one year following service separation, thus the presumption found under 38 C.F.R. § 3.307, 3.309 cannot be applied in this case. The earliest documentation of a possible mental health illness is reflected in a May 1977 general VA medical examination, which indicated that the Veteran had non-specific psychiatric symptomatology. A June 1977 VA medical report indicated that the Veteran was diagnosed with a psychotic disorder. These findings occurred more than a year following the Veteran's discharge.

Despite his sister's contentions (as noted in the October 2017 VA examination) that the Veteran's mental health problems began while he was in the military, the Veteran's service treatment records are completely negative for any indication of schizophrenia. Although the Veteran's military personnel records do document that he had multiple incidents of disciplinary action for inappropriate behavior (which led to recommendations that the Veteran be discharged for reason of unfitness), an October 2017 VA examiner reported that these incidents "appear[ed] to be instrumental in nature," as the Veteran did not show "uncontrolled reactivity," which would have been "more indicative of a mental health concern."

With regard to a nexus between schizophrenia and military service, the October 2017 VA examiner opined that the condition was less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner, after reviewing the Veteran's file, rationalized that there was no evidence of prodromal symptoms of schizophrenia (i.e., minimal signs of mental health distress that may begin up to a few years before an individual meets the full criteria of schizophrenia) during military or within a year of discharge. The examiner reported that the "first definitive evidence of schizophrenia listed in the records" occurred when the Veteran was admitted to a VA facility in August 1985 and diagnosed with paranoid schizophrenia. The examiner also reported that the "diathesis stress model of schizophrenia" suggested that some individuals have a predisposition to develop schizophrenia, but the condition will not manifest until the occurrence of a certain level of environmental stress. The examiner speculated that 1980 was most likely the time when the Veteran experienced a psychotic break (i.e., environmental stress), as his mother and uncle had died around that time. 

Accordingly, based upon the probative, competent, and credible evidence of record, the Board finds that the elements of service connection for chronic paranoid schizophrenia have not been met. The record does not show chronic symptoms in service, psychoses one year following service separation, or a continuity of symptoms since service. The Board has considered the lay statements of record, but finds that the October 2017 VA opinion outweighs those statements. The Veteran and his sister (as reported in the October 2017 VA examination) aver that the onset of his schizophrenia was during his military service; however, as laymen without the appropriate medical training and expertise, they are not competent to provide an opinion on a complex medical matter such as the etiology of schizophrenia. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence weighs against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied. 38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic paranoid schizophrenia is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


